            Case 8:19-bk-00472-MGW           Doc 9       Filed 01/25/19    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

IN RE:                                           Case No. 8:19-bk-00472-MGW
Elsa Maria Sosa                                  Chapter 7

       Debtor.                               /

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       Elizabeth Eckhart, Esq., hereby gives notice of appearance in this cause as Counsel for
Creditor, The Bank of New York Mellon, as Trustee for Structured Asset Mortgage Investments
II Trust 2006-AR8 Mortgage Pass-Through Certificates Series 2006-AR8. The Clerk shall
furnish a copy of all pleadings to the undersigned that would be served upon creditors in this
proceeding. The property address associated with the undersigned representation is 12534 Lake
Vista Drive, Gibsonton, FL 33534.

       The loan is currently serviced by Nationstar Mortgage, LLC d/b/a Mr. Cooper.


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent via CM/ECF
electronic filing or via first class U.S. Mail to the following on this 25th day of January, 2019.

Elsa Maria Sosa, 12916 Parkington Dr, Gibsonton, FL 33534
Jorge A Acosta, Jorge O Acosta, Esq, PO Box 4410, Tampa, FL 33677
Carolyn R. Chaney, P.O. Box 530248, St Petersburg, FL 33747
United States Trustee, 501 E. Polk Street, Suite 1200, Tampa, FL 33602

                                                 /s/Elizabeth Eckhart
                                                 Elizabeth Eckhart
                                                 FL Bar # 0048958
                                                 Shapiro, Fishman & Gaché, LLP
                                                 Attorney for Secured Creditor
                                                 4630 Woodland Corporate Blvd.
                                                 Suite 100
                                                 Tampa, FL 33614
                                                 Telephone: 813-319-5278
                                                 Fax: (813) 880-8800
                                                 E-mail: eeckhart@logs.com
15-286442
